2016 UT App 99



               THE UTAH COURT OF APPEALS

                 CHANDRA PRAKASH BHONGIR,
                        Appellant,
                            v.
                     VIDISHA MANTHA,
                         Appellee.

                            Opinion
                       No. 20140707-CA
                       Filed May 12, 2016

         Third District Court, West Jordan Department
               The Honorable Charlene Barlow
                         No. 124400853

          Jerry Salcido and Spencer J. Salcido, Attorneys
                           for Appellant
             Steven C. Russell, Attorney for Appellee

SENIOR JUDGE PAMELA T. GREENWOOD authored this Opinion, in
   which JUDGES J. FREDERIC VOROS JR. and KATE A. TOOMEY
                        concurred.1

GREENWOOD, Senior Judge:

¶1     Chandra Prakash Bhongir (Husband) appeals the district
court’s grant of Vidisha Mantha’s (Wife) motion to set aside the
parties’ supplemental divorce decree, the court’s subsequent
entry of temporary orders and a modified decree of divorce, and
its denial of Husband’s motion to set aside the temporary orders.
We affirm but remand on the limited issue of the reasonableness
of the attorney fees the district court ordered Husband to pay.


1. Senior Judge Pamela T. Greenwood sat by special assignment
as authorized by law. See generally Utah R. Jud. Admin. 11-
201(6).
                       Bhongir v. Mantha


                        BACKGROUND

¶2     Husband and Wife were married in India in February
2011. Husband was living in Utah and, in March, Wife moved to
Utah to be with him. By July the marriage ‚was troubled‛ and
Wife returned to India. In January of the following year, Wife
returned to Utah and lived at the YWCA. On May 4, 2012,
Husband filed for divorce. Throughout their brief marriage, the
two lived together for a total of only five months.

¶3     The district court executed a supplemental divorce decree
(the Decree) in April 2013, which incorporated the parties’
stipulated settlement agreement. The Decree contained the
statement, ‚Each party is fully capable of supporting themselves,
and therefore, neither party shall be awarded spousal support.‛

¶4      Wife soon filed a motion to set aside the Decree under
rule 60(b) of the Utah Rules of Civil Procedure, arguing that she
was not able to support herself and that the contrary indication
in the Decree was a mistake. See Utah R. Civ. P. 60(b)(1).2 The
district court granted the motion, finding that ‚there was a
mistake in signing the stipulation as the parties signed
something that was not true relating to [Wife] having no need of
alimony‛ and that ‚there was no meeting of the minds when the
stipulation was signed.‛ The district court eventually entered
temporary orders, which were incorporated into another
supplemental divorce decree (the Supplemental Decree),
requiring Husband to pay Wife alimony of $1,000 per month for
five months—the length of time the parties had lived together
while married. The court also required Husband to pay a portion
of Wife’s attorney fees.


2. An amended version of rule 60 of the Utah Rules of Civil
Procedure went into effect on May 1, 2016. For purposes of this
appeal, we use the version of rule 60 in effect prior to May 1,
2016.




20140707-CA                    2                2016 UT App 99
                        Bhongir v. Mantha


¶5     Husband moved—and the district court declined—to set
aside the temporary orders on the ground of fraud, arguing Wife
had perjured herself regarding having a work visa. This appeal
followed.


             ISSUES AND STANDARD OF REVIEW

¶6      Husband raises four issues for our review. First, he asserts
that it was error for the district court to set aside the Decree on
the ground of mistake. Second, he argues that the district court
erroneously denied his rule 60(b) motion to set aside the
temporary orders on the basis of fraud. Third, he contends that
the award of alimony in the Supplemental Decree should be set
aside. And fourth, he claims that the award of attorney fees and
costs was erroneous. We review each of these issues for abuse of
discretion. See Ostler v. Buhler, 957 P.2d 205, 206 (Utah 1998) (a
district court’s rulings on motions made pursuant to rule 60(b)
are reviewed for abuse of discretion); Dobson v. Dobson, 2012 UT
App 373, ¶ 7, 294 P.3d 591 (alimony awards are reviewed for
abuse of discretion); Stonehocker v. Stonehocker, 2008 UT App 11,
¶ 10, 176 P.3d 476 (attorney fees awarded in a divorce
proceeding ‚are within the *district+ court’s sound discretion‛
(citation and internal quotation marks omitted)).


                            ANALYSIS

¶7      ‚In a divorce proceeding, the trial court may make such
orders concerning property distribution and alimony as are
equitable. The trial court has broad latitude in such matters, and
orders distributing property and setting alimony will not be
lightly disturbed.‛ Jones v. Jones, 700 P.2d 1072, 1074 (Utah 1985)
(citation omitted). After considering each of the issues raised on
appeal, we conclude that the district court acted within this
broad latitude, and we therefore decline to disturb its orders
with the sole exception of the order of attorney fees. We vacate



20140707-CA                     3                 2016 UT App 99
                         Bhongir v. Mantha


the court’s ruling on attorney fees and remand for further
proceedings.

    I. The District Court’s Grant of Wife’s Rule 60(b) Motion

¶8      The district court did not abuse its discretion when it set
aside the Decree on the grounds of mistake. Rule 60(b) of the
Utah Rules of Civil Procedure provides that a district court ‚may
in the furtherance of justice relieve a party or his legal
representative from a final judgment, order, or proceeding for
. . . mistake, inadvertence, surprise, or excusable neglect.‛ Utah
R. Civ. P. 60(b)(1).

¶9      Within ninety days after the entry of the Decree, Wife
filed a motion pursuant to rule 60(b), asking the district court to
set aside the Decree because, among other reasons, her ‚gross
monthly income is zero.‛ She contended that her lack of income
rendered the Decree’s provision that ‚*e+ach party is fully
capable of supporting themselves . . . clearly wrong.‛3 The
district court agreed, finding that ‚there was a mistake in
signing the stipulation as the parties signed something that was
not true relating to *Wife+ having no need of alimony.‛

¶10 Husband now complains that Wife impermissibly used
rule 60(b) to correct a legal error. In his view, the district court’s
finding ‚that the statement is a mistake, based upon the fact that



3. Wife’s motion also argued that she was ‚in the United States
on a visa that does not allow her to work.‛ The district court
ultimately determined that this statement was false. Wife was
sanctioned for her misrepresentation, which is discussed in more
detail infra ¶¶ 14–19. For purposes of this section, we discuss
only the facts that Wife was not working and had no monthly
income, which were the facts that drove the district court’s order
setting aside the Decree.




20140707-CA                      4                 2016 UT App 99
                        Bhongir v. Mantha


[Wife] is not able to support herself, is a legal conclusion.‛ We
disagree.

¶11 The court did not set aside the Decree solely because of a
legal error. Instead, it set aside the Decree because the Decree
contained a factual mistake, and that factual mistake affected the
court’s legal conclusion that neither party should be required to
pay alimony. This is exactly how rule 60(b) is intended to
operate. See Utah R. Civ. P. 60(b); see also Goode v. Goode, 624
N.E.2d 788, 791–92, 795–96 (Ohio Ct. App. 1993) (where spousal
support award was based on stipulation containing mutual
mistake as to the wife’s income, the trial court erred by denying
the husband’s motion for relief under rule 60(b) of the Ohio
Rules of Civil Procedure).

¶12 On appeal, Husband does not challenge the district
court’s factual finding that Wife could not support herself
during the time for which alimony was awarded. See infra ¶ 19.
He instead rests his argument on the proposition that Wife
should have been precluded from using rule 60(b) to redress this
mistake. But by its very language, the rule operates to correct
mistakes. See Utah R. Civ. P. 60(b)(1). And here, the Decree’s
alimony determination was premised on the fact that Wife could
support herself. That was not actually the case. The simplest way
to describe this situation is to say that the Decree contained a
mistake, and thus this correction fits within the confines of rule
60(b). Further, given the ‚liberal standard for application of Rule
60(b) in divorce cases,‛ Boyce v. Boyce, 609 P.2d 928, 931 (Utah
1980), we cannot conclude that the district court acted in error.
See id. (indicating that ‚a court should modify a prior decree
when the interests of equity and fair dealing . . . so require‛).

¶13 Wife used the appropriate remedy when she requested
relief from judgment under rule 60(b), which provides for relief
from final judgments when a mistake has been made. We
therefore determine the district court did not abuse its discretion
by granting Wife’s motion to set aside the Decree. See Begum v.



20140707-CA                     5                2016 UT App 99
                        Bhongir v. Mantha


Begum, 2015 UT App 67, ¶ 17, 347 P.3d 25 (‚The district court has
‘broad discretion’ in ruling on rule 60(b) motions ‘because most
are equitable in nature, saturated with facts, and call upon
judges to apply fundamental principles of fairness that do not
easily lend themselves to appellate review.’‛ (citation omitted)).

 II. The District Court’s Denial of Husband’s Rule 60(b) Motion

¶14 Husband contends that the district court should have
granted his rule 60(b) motion to set aside the temporary orders
because Wife had made fraudulent statements to the court. As
we did with the district court’s decision to grant Wife’s motion,
‚*w+e review a district court’s denial of a rule 60(b) motion for
relief from judgment for an abuse of discretion.‛ Lindsay v.
Walker, 2015 UT App 184, ¶ 14, 356 P.3d 195 (citation and
internal quotation marks omitted).

¶15 After granting Wife’s rule 60(b) motion and setting aside
the Decree, the district court held a hearing to determine
whether Wife should receive alimony. Wife misrepresented to
the court that she was not able to work in the United States
when, in fact, she possessed a work visa.4 The district court
initially found that Wife ‚was not employed at the time of the
hearing although she stated she was ‘preparing’ to apply for a
work visa.‛ It then ordered that Husband pay Wife ‚spousal
support for the duration of the time that they lived together in
the marriage, i.e., five months‛ and determined that Husband
was capable of providing $1,000 per month for the five months.




4. Wife also initially indicated, in response to an interrogatory,
that she had only a high school education. But in court she
testified to having an MBA. There is no indication in the record
that the district court based any portion of its decision on Wife’s
level of education.




20140707-CA                     6                2016 UT App 99
                        Bhongir v. Mantha


It also awarded Wife her attorney fees for work done through
December 4, 2013.5

¶16 Husband’s motion pursuant to rule 60(b) alleged that
Wife had committed fraud. The district court agreed that Wife
‚did commit fraud by lying under oath to the Court‛ but
determined that ‚the fraudulent testimony was not related to the
reasons why the Court awarded [Wife] alimony and attorney
fees.‛ The district court accordingly denied Husband’s motion.
But the court also concluded that Wife ‚is in contempt of Court
for her perjury and should be sanctioned for her actions.‛
Accordingly, in the Supplemental Decree—which incorporated
the temporary orders—the district court sanctioned Wife by
imposing a thirty-day suspended jail term and a $1,000 fine, of
which it suspended $750.

¶17 Husband is correct that rule 60(b) ‚provides for relief
from a judgment where fraud has been established.‛ But the rule
does not require relief when fraud has been established. Instead,
the rule is permissive: the court may provide relief. See Utah R.
Civ. P. 60(b).

¶18 At the root of Husband’s argument are his assertions that
the district court ‚erred in allowing for *Wife+ to be awarded
alimony, attorney’s fees, and costs, despite [her] attempts to hide
the fact that she is able to work in the United States and produce
income,‛ and that his motion to set aside was therefore ‚proper
since it is unjust for [Wife] to receive an order based upon
fraud.‛ But Husband misapprehends the issue. Even if we


5. December 4, 2013, is the date the parties appeared before the
district court commissioner, who made recommendations
regarding alimony and attorney fees. Each party objected to the
recommendations, and the district court then ruled on the
objections and entered the order on which Husband based his
rule 60(b) motion. That order was entered March 13, 2014.




20140707-CA                     7                2016 UT App 99
                         Bhongir v. Mantha


agreed that the district court ‚made the wrong call, it was, in its
essence, a discretionary call—and one that was within the broad
range of discretion entrusted to [it].‛ See Gunn Hill Dairy Props.,
LLC v. Los Angeles Dep't of Water & Power, 2015 UT App 261, ¶ 24,
361 P.3d 703 (Orme, J., concurring specially). In other words, we
affirm the district court’s denial of Husband’s motion regardless
of whether ‚we think it was the right decision but because of our
deferential standard of review.‛6 See id. ¶ 21.

¶19 Here, it is clear that the district court was aware of the
fraud; made its orders regarding alimony, costs, and fees with
that awareness; and declined to disturb those orders when
presented with Husband’s rule 60(b) motion. The district court
explained that Wife’s fraud did not affect its order regarding
alimony, costs, or attorney fees, and we have no reason to doubt


6. There is at least some indication in our jurisprudence that the
nature of Wife’s fraud is sufficient to decide this issue. In Rice v.
Rice, 212 P.2d 685, 688 (Utah 1949), our supreme court declared,
‚That perjury is intrinsic fraud and not therefore the basis of
setting aside a judgment is well recognized.‛ Id. at 688. But in
McBride v. Jones, 615 P.2d 431 (Utah 1980), the court appears to
have stepped back slightly from that pronouncement, indicating
that Rice stood for the proposition ‚that intrinsic fraud will not
usually be grounds for setting aside a judgment.‛ Id. at 433 & n.4
(emphasis added). Then, in Pepper v. Zions First National Bank,
N.A., 801 P.2d 144 (Utah 1990), our supreme court referred to the
‚distinction between extrinsic and intrinsic fraud‛ as one based
on ‚artificial analysis.‛ Id. at 148. We note that the more recent
cases discussing intrinsic fraud were not concerned with rule
60(b) of the Utah Rules of Civil Procedure but instead focused on
a litigant’s ability to collaterally attack a judgment on the basis of
fraud. See, e.g., id. Because we decide this case based upon the
district court’s discretion to handle Wife’s fraud through the
sanctions imposed, we need not explore further the operation of
any remaining distinction between extrinsic and intrinsic fraud.




20140707-CA                      8                 2016 UT App 99
                        Bhongir v. Mantha


this explanation. It reasoned that Husband filed for divorce in
May 2012, and five months of alimony would provide for Wife
until October 2012. Because Wife did not, in fact, have a visa to
work during that time—she obtained the visa approximately one
year later—‚a five-month alimony would have covered a time
when she could not work.‛ The district court indicated that
Wife’s behavior was ‚more a contempt of court issue [and] that I
should assess her some kind of penalty that goes into the court
rather than something that goes to whether I believe that she
should have a very minimal amount . . . of support.‛ Because
Wife’s fraud did not affect the district court’s decision to award
alimony, the court had the discretion to leave that decision
unaffected and address Wife’s misconduct through other means,
such as the sanctions it imposed.

                     III. The Alimony Award

¶20 Husband separately argues that even if the district court
properly set aside the Decree, it erred when it entered an
alimony award on Wife’s behalf. Insofar as Husband’s argument
focuses on Wife’s perjury, we conclude that Section II, supra,
resolves any question regarding the propriety of the district
court’s handling of that issue. Beyond the issue of Wife’s perjury,
Husband inconsistently argues both that the district court failed
to make a finding regarding Wife’s ability to produce income
and that the district court erred in making such a finding. He
also asserts that the district court abused its discretion when it
awarded Wife alimony because ‚the parties were only married
for five months before separating.‛ We briefly consider each
contention in turn.

¶21 In determining alimony, the district court was required to
consider Wife’s financial condition and needs, her earning
capacity or ability to produce income, and Husband’s ability to
provide support. Utah Code Ann. § 30-3-5(8)(a) (LexisNexis
2013); accord Bakanowski v. Bakanowski, 2003 UT App 357, ¶ 8, 80
P.3d 153. Husband appears to take issue with the second factor,



20140707-CA                     9                2016 UT App 99
                        Bhongir v. Mantha


arguing that the district court ‚erred in not making a finding of
*Wife’s+ ability to produce income.‛ But he then asserts that the
district court ‚erred in making a finding as to *Wife’s+ ability to
produce income based on the information that [Wife] does have
a work visa.‛ The contradictory nature of these arguments places
them in the category of ‚inadequately briefed issues,‛ which
‚*w+e will not address.‛ See Sanpete Am., LLC v. Willardsen, 2011
UT 48, ¶ 64 n.14, 269 P.3d 118; see also State v. Thomas, 961 P.2d
299, 305 (Utah 1998) (explaining that a reviewing court will not
consider an issue when ‚the overall analysis of the issue is so
lacking as to shift the burden of research and argument‛ to the
appellate court).

¶22 Husband’s assertion that the district court ‚abused its
discretion in awarding alimony when the parties were only
married for five months before separating‛ is also inadequately
briefed. He cites no authority other than the statutory allowance
that ‚when a marriage of short duration dissolves, and no
children have been conceived or born during the marriage, the
court may consider restoring each party to the condition which
existed at the time of the marriage.‛ Utah Code Ann. § 30-3-
5(8)(h). But Husband fails to indicate how this statute should
guide our decision in this case. Without further development of
this issue, we see no reason to depart from the principle that ‚an
award of alimony up to the length of the marriage falls within
the trial court’s ‘broad discretion.’‛ See Kidd v. Kidd, 2014 UT
App 26, ¶ 53, 321 P.3d 200 (citation omitted).

              IV. Award of Costs and Attorney Fees

¶23 Finally, we address the district court’s decision to order
Husband to pay Wife’s attorney fees. We first consider
Husband’s contention that the district court failed to make the
requisite finding of reasonableness, and we then consider
Husband’s contention that the district court should have instead
required Wife to pay his attorney fees.




20140707-CA                    10                2016 UT App 99
                        Bhongir v. Mantha


¶24 To award costs and attorney fees in conjunction with an
award of alimony, ‚the trial court must base the award on
evidence of the receiving spouse’s financial need, the payor
spouse’s ability to pay, and the reasonableness of the requested
fees.‛ Childs v. Childs, 967 P.2d 942, 947 (Utah Ct. App. 1998). A
trial court’s findings must include a finding that the requested
fees are reasonable. See Morgan v. Morgan, 795 P.2d 684, 688
(Utah Ct. App. 1990). Husband contends that the costs and
attorney fees award was erroneous because ‚there was no
finding as to the reasonableness of the requested fees.‛ 7 We
acknowledge that, here, Wife’s attorney provided the district
court with an affidavit outlining the ‚reasonable‛ amount of
costs and attorney fees incurred, but ‚there [was] no
independent attempt by the court to characterize the fee as
reasonable.‛ See id. While we do not conclude that the district
court’s award of costs and fees was an abuse of discretion, we do
agree that the court failed to make the requisite finding of
reasonableness. We therefore remand for the limited purpose of
allowing the district court to address the issue of reasonableness
and to enter related findings. Id.

¶25 As to Husband’s suggestion that the district court should
have required Wife to pay his attorney fees, we are not
persuaded. The court explicitly found that Wife could not pay
her own attorney fees. It further found that Husband ‚can pay
attorney fees.‛ It would have been illogical to require Wife, a
party who could not afford her own attorney fees, to pay fees on
behalf of Husband, who had no financial need to have his
attorney fees paid. The district court did not abuse its discretion
by avoiding this result. See Nielson v. Nielson, 826 P.2d 1065, 1068
(Utah Ct. App. 1991) (determining that where a party ‚did not



7. Husband also revisits his argument that Wife’s perjury should
have prevented the district court from ruling in Wife’s favor,
which we do not readdress.




20140707-CA                     11                2016 UT App 99
                       Bhongir v. Mantha


have the ability to pay‛ another’s fees, the trial court did not
abuse its discretion by denying an attorney-fee award).


                        CONCLUSION

¶26 The district court did not abuse its discretion when it
granted Wife’s motion to set aside the Decree under rule 60(b) of
the Utah Rules of Civil Procedure, when it denied Husband’s
similar motion to set aside the temporary orders, when it
awarded Wife alimony in the Supplemental Decree, or when it
declined to require Wife to pay Husband’s costs and attorney
fees. Nevertheless, the district court failed to enter a specific
finding as to the reasonableness of the attorney fees it awarded
to Wife. We remand for the limited purpose of entering such a
finding.




20140707-CA                   12                2016 UT App 99